United States Court of Appeals
                       For the First Circuit


No. 12-2141

              UNITED STATES, ex rel. Chinyelu Duxbury,

                        Relator, Appellant,

                                 v.

                   ORTHO BIOTECH PRODUCTS, L.P.,

                        Defendant, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

              [Hon. Rya W. Zobel, U.S. District Judge]


                               Before

                         Lynch, Chief Judge,
               Torruella and Kayatta, Circuit Judges.


     Jan R. Schlichtmann for appellant.
     Ethan M. Posner, with whom Patrick S. Davies, Michael M. Maya,
and Covington & Burling LLP, were on brief, for appellee.



                           June 12, 2013
          LYNCH, Chief Judge.    This is the second appeal to reach

this court in the decade-long litigation of relator Mark Duxbury's

qui tam action against defendant Ortho Biotech Products, L.P.

("OBP") for alleged violations of the federal False Claims Acts

("FCA"), 31 U.S.C. §§ 3729-3733, arising from OBP's marketing of

the pharmaceutical drug Procrit. Following Mark Duxbury's death in

October 2009, the district court permitted his surviving spouse,

Chinyelu Duxbury, to substitute herself as relator.

          Duxbury's   amended   complaint   alleged   three   separate

violations of the FCA arising from OBP's efforts to promote

Procrit, an FDA-approved medication for the treatment of certain

types of anemia, from approximately 1992 to 2003.1       The parties

voluntarily dismissed Count II of the amended complaint prior to

Duxbury's initial appeal.   Thereafter, in United States ex rel.

Duxbury v. Ortho Biotech Products, L.P. (Duxbury I), 579 F.3d 13

(1st Cir. 2009), we affirmed the district court's dismissal of

Count III, and certain portions of Count I, for lack of subject

matter jurisdiction pursuant to Fed. R. Civ. P. 12(b)(1).      Id. at

34.   We reversed and remanded, however, as to its determination

that Duxbury's "kickback" claims from 1992 to 1998 in Count I of




      1
       Procrit is the brand name for epoetin alfa, an FDA-approved
drug treatment for anemia caused by chemotherapy, chronic renal
failure, HIV, and perioperative blood loss in certain types of
surgery.

                                 -2-
the amended complaint were not pled with sufficient particularity

under Fed. R. Civ. P. 9(b).              Id. at 32.

               On    remand,    the      district     court    sensibly   imposed

limitations on the scope of Duxbury's discovery for these claims

based       upon    its   reading   of    Duxbury   I,   the   FCA's   statute   of

limitations, and the FCA provision limiting the court's subject

matter jurisdiction to those claims as to which a relator has

"direct and independent knowledge," 31 U.S.C. § 3730(e)(4)(A)-(B)

(2006).2       See United States ex rel. Duxbury v. Ortho Biotech

Prods., L.P., Civil No. 03-12189-RWZ, 2010 WL 3810858 (D. Mass.

Sept. 27, 2010).            At the conclusion of discovery, the parties

entered a joint stipulation stating that Duxbury had not identified

any admissible evidence to support the remaining Count I claims.

The district court granted OBP's motion for summary judgment on

that basis. United States ex rel. Duxbury v. Ortho Biotech Prods.,




        2
       Since November 2003, when Mark Duxbury filed his original
complaint, Congress has amended the FCA's "public disclosure bar"
and "original source" provisions, see Patient Protection and
Affordable Care Act, Pub. L. No. 111-148, tit. X, § 10104(j)(2),
124 Stat. 119, 901-02 (2010), both of which are relevant to this
appeal. Because the parties do not address these amendments, we
acknowledge but do not discuss them. Instead, the prior language
of these provisions, which remained in effect until March 22, 2010,
governs this case.     See 31 U.S.C. § 3730(e)(4)(A)-(B) (2006);
United States ex rel. Duxbury v. Ortho Biotech Prods., L.P.
(Duxbury I), 579 F.3d 13, 16 (1st Cir. 2009); cf. Fraud Enforcement
and Recovery Act of 2009, Pub. L. No. 111-21, § 4, 123 Stat. 1617,
1621-25 (retaining prior language from 31 U.S.C. § 3730(e)(4)(A)-
(B) (2006)).

                                           -3-
L.P., Civil No. 03-12189-RWZ, 2012 WL 3292870 (D. Mass. Aug. 13, 2012).

            Duxbury now appeals, saying that the district court

improperly limited the Count I kickback claims as a matter of fact

and of law.    We affirm.

                                       I.

            The   relevant    FCA    provisions,   facts,    and   procedural

history in this case are set out in some detail in Duxbury I, 579

F.3d at 16-21, and in the district court's numerous prior orders

and opinions, see, e.g., United States ex rel. Duxbury v. Ortho

Biotech Prods., L.P., 551 F. Supp. 2d 100, 102-04 (D. Mass. 2008).

We narrow our present discussion to the information central to this

appeal.

                                       A.

            The FCA's qui tam provisions authorize private persons

(called "relators") to bring civil enforcement actions on behalf of

the United States against any person alleged to be in violation of

section 3729 of the Act.      31 U.S.C. § 3730(b).        Qui tam complaints

are initially filed under seal, and relators must allow the

government     sixty   days     to     intervene    and     assume   primary

responsibility for prosecuting the action.          Id. § 3730(b)(2)-(3),

(c).      If the government declines to intervene, a relator may

continue to pursue the action on the government's behalf.               Id.

§ 3730(b)(4).     "Either way, the relator is eligible to collect a




                                      -4-
portion of any damages awarded."         United States ex rel. Ondis v.

City of Woonsocket, 587 F.3d 49, 53 (1st Cir. 2009).

            "Although this financial incentive encourages would-be

relators to expose fraud," United States ex rel. Poteet v. Bahler

Med., Inc., 619 F.3d 104, 107 (1st Cir. 2010), it also attracts

"'parasitic'    relators   who   bring   FCA   damages   claims   based   on

information within the public domain or that the relator did not

otherwise discover," United States ex rel. Rost v. Pfizer, Inc.,

507 F.3d 720, 727 (1st Cir. 2007) (quoting United States ex rel. S.

Prawer & Co. v. Fleet Bank of Me., 24 F.3d 320, 324 (1st Cir.

1994)), overruled on other grounds by Allison Engine Co. v. United

States ex rel. Sanders, 553 U.S. 662 (2008).                "Accordingly,

Congress has amended the FCA several times 'to walk a fine line

between encouraging whistle-blowing and discouraging opportunistic

behavior.'"    Duxbury I, 579 F.3d at 16 (quoting S. Prawer, 24 F.3d

at 326).

            To that end, the FCA's "public disclosure bar" provides

that "[n]o court shall have jurisdiction" over a qui tam action

that is based upon a prior "public disclosure of allegations or

transactions" found in any of a number of statutorily specified

sources. 31 U.S.C. § 3730(e)(4)(A) (2006); see Poteet, 619 F.3d at

107.   There is, however, an exception to the "public disclosure

bar" for persons deemed an "original source" of the information in

question.     31 U.S.C. § 3730(e)(4)(A) (2006).          To qualify as an


                                   -5-
"original source," a relator must (1) have "direct and independent"

knowledge of the information supporting her claims that (2) she

"provided . . . to the Government before filing an action."              Id.

§ 3730(e)(4)(B) (2006); see Duxbury I, 579 F.3d at 16.

                                       B.

              In 1992, OBP hired Mark Duxbury as a Product Specialist

in its Western Division Oncology sales group.            In that capacity,

and   later     as   Regional   Key    Account   Specialist,   Duxbury   was

responsible for marketing Procrit to health care providers in the

western United States, particularly in the state of Washington. On

July 20, 1998, OBP fired Duxbury for cause.           See Duxbury v. Ortho

Biotech, Inc., No. 52348-1-I, 2004 WL 938588, at *1-2 (Wash. Ct.

App. May 3, 2004).

              Duxbury's complaint, filed under seal in the District of

Massachusetts on November 6, 2003, and amended in October 2006,

alleged that OBP "engaged in a common nationwide scheme" to induce

Medicare providers to submit false and fraudulent reimbursement

claims for Procrit.        The action was unsealed on July 12, 2005,

after     the   United    States      declined   to   intervene   following

investigation.       The amended complaint contained three counts, only

the first of which is involved in this appeal.3


      3
       Count II, which had been the focus of Duxbury's original
complaint, concerned OBP's purportedly fraudulent reporting to the
government of Procrit's Average Wholesale Price ("AWP"), "a
benchmark used by the Medicare program for reimbursement purposes."
Duxbury I, 579 F.3d at 17. Count II alleged that OBP marketed the

                                       -6-
           Count I of the amended complaint alleged that from

"December 1992 to the present[4]," OBP offered "kickbacks" to

healthcare providers "across the United States" to encourage them

to prescribe Procrit to their patients.     "These kickbacks included

free Procrit, off-invoice discounts and cash in the form of

rebates,   consulting   fees,    educational    grants,   payments    to

participate in studies or trials, and advisory board honoraria."

The   amended   complaint   further   alleged   that   these   purported

kickbacks "caused providers and hospitals to submit false claims

for payment to Medicare for Procrit" in a number of ways.5


"spread" between Procrit's reported AWP and its actual cost to
potential purchasers, and that these purchasers in turn submitted
falsely inflated claims for reimbursement to Medicare. "On June
27, 2007, the parties jointly stipulated to the dismissal of this
count." Id. at 19 n.5.
     Count III in the amended complaint alleged that beginning in
1997, OBP unlawfully promoted the administration of Procrit to
oncology patients at levels approximately 33% above those approved
by the FDA. We affirmed the district court's dismissal of Count
III for lack of subject matter jurisdiction, id. at 34, and Duxbury
has not challenged that decision on appeal.
      4
       Duxbury has been inconsistent throughout this litigation
with regard to the temporal scope of the kickback scheme alleged in
Count I.    And while the amended complaint states that OBP's
purported kickback scheme continued through "the present," Am.
Compl. ¶ 232, or until approximately October 2006, its most recent
allegation concerning kickbacks is dated April 13, 2004, id. ¶ 111.
Ultimately, the precise end date of the alleged scheme is
irrelevant to the outcome here, and for reasons we discuss later,
the district court properly limited the scope of Count I to those
allegations arising before November 6, 2003 (i.e., the filing date
of the original complaint).
      5
       For example, Duxbury alleged that OBP gave providers "free
[Procrit] that was indistinguishable from commercially available
[Procrit]," and did so knowing and intending that these providers

                                  -7-
          On January 17, 2007, OBP filed its motion to dismiss the

amended complaint with prejudice, which the district court granted

in full on January 28, 2008.   Duxbury, 551 F. Supp. 2d at 116.   As

to Count I, the district court found that (1) all of the amended

complaint's kickback allegations had been publicly disclosed in an

earlier suit, id.   at 107-08; (2) Duxbury "qualifie[d] as an

original source only with regard to allegations concerning the

1992-1998 time period," id. at 109 (citing Rockwell Int'l Corp. v.

United States, 549 U.S. 457, 473-76 (2007)); and (3) none of the

1992 to 1998 kickback allegations had been pled with sufficient

particularity under Fed. R. Civ. P. 9(b), id. at 114-116.

          On February 29, 2008, the district court denied Duxbury's

motion for reconsideration and he appealed.

                                C.

          In Duxbury I, 579 F.3d 13, this court largely affirmed

the district court's dismissal of the amended complaint.    Like the

district court, we found that the kickback allegations supporting

Count I had been publicly disclosed in an earlier suit, id. at 21,

and that Duxbury qualified as an "original source" only for those



would seek "reimbursement [from Medicare] as if the free [Procrit]
had been purchased." Duxbury also alleged that OBP's cash and cash
equivalent gifts caused providers to submit false and fraudulent
claims under the Medicare and Medicaid anti-kickback law, 42 U.S.C.
§ 1320a-7b(b), as incorporated into the various healthcare
reimbursement forms that they submitted, see United States ex. rel.
Duxbury v. Ortho Biotech Prods., L.P., 551 F. Supp. 2d 100, 116 (D.
Mass. 2008).

                                -8-
of    his   claims    arising    from   1992    to   1998   (i.e.,    during       his

employment at OBP), id. at 28, 32.              But we reversed the district

court's determination that the allegations supporting Duxbury's

claims from this period were not pled with sufficient particularity

under Rule 9(b) in the amended complaint.              Id. at 29-32.

             The reasons for that determination are stated in our

opinion.     In short, we concluded that Duxbury had done more than

merely "suggest fraud was possible."              Id. at 29-30 (quoting Rost,

507 F.3d at 733).             Rather, in paragraph 211 of the amended

complaint, subsections a-h, Duxbury "set[] forth allegations of

kickbacks provided by OBP that resulted in the submission of false

claims by eight healthcare providers in the Western United States."

Id.    at   30.      These    providers,    all   located    in   the      state   of

Washington, included:

       (1) St. Joseph's Hospital in Tacoma, Washington; (2)
       Rainier Oncology of Puyallap, Washington; (3) Memorial
       Clinic in Olympia, Washington; (4) Western Washington
       Cancer Treatment Center; (5) Mid Columbia Kidney Center
       in Kennewick, Washington; (6) St. Peter's Hospital in
       Olympia, Washington; (7) Memorial Clinic Oncology Group
       in Washington; (8) Swedish Hospital in Seattle,
       Washington.

Id.   (citations      omitted).      As    to   each   provider,     the    amended

complaint asserted that paragraph 211's allegations were based upon

Duxbury's         "personal     knowledge,        observation        and     direct

communications with the accounts," R. App. 60, and furnished

specific "information as to the dates and amounts of the false



                                        -9-
claims filed by these providers with the Medicare program,"

Duxbury I, 579 F.3d at 30.

            With respect to the eight medical providers in question,

the amended complaint had reasonably set forth "the who, what,

where,   and    when    of   the     allegedly     false   or   fraudulent

representation[s]."     Id. (quoting Rodi v. S. New Eng. Sch. of Law,

389 F.3d 5, 15 (1st Cir. 2004)) (internal quotation marks omitted).

Moreover,   these   allegations      were   also   sufficient   to   support

Duxbury's "claim that OBP intended to cause the submission of false

claims" by these providers.        Id. at 30 (emphasis omitted); see id.

at 31 (describing paragraph 211's specific allegations as to OBP's

efforts to induce the submission of false claims).

            This court held as follows:

     Thus, we hold that the kickback claims attributable to
     Duxbury, from the years 1992 through 1998, satisfied Rule
     9(b). As the district court has jurisdiction over these
     claims since Duxbury established himself as an 'original
     source,' we reverse the dismissal of these claims.

Id. at 32 (emphasis added). Of some importance here, Duxbury I did

not dictate the appropriate contours for discovery on remand, and

it explicitly left to the district court the task of resolving

OBP's alternative grounds for dismissal, including its contention

that "the [FCA's] statute of limitations bar[red] most of Duxbury's

kickback claims."      Id. at 32 n.7.




                                    -10-
                                    D.

            On remand, OBP moved for an order clarifying that, in

light of the Duxbury I decision, Duxbury's remaining Count I claims

were limited both (i) temporally to an eight-month period between

November 1997 and July 1998, and (ii) geographically to the eight

Washington-based healthcare providers described in paragraph 211 of

the amended complaint.         In response, Duxbury agreed that the

kickback claims accruing before November 6, 1997 were time-barred

by   the   FCA's   six-year   statute    of    limitations.     However,   he

contended that the appropriate time period for his remaining claims

spanned from approximately November 1997 to November 2003, and

that, because the amended complaint had alleged a "nationwide"

kickback scheme, the scope of his discovery for these claims should

not be geographically limited.

            On September 27, 2010, the district court issued a

memorandum of decision resolving this dispute in favor of OBP. See

Duxbury, 2010 WL 3810858, at *3.               As to OBP's proposed time

limitation, the district court found that the law of the case

established that Duxbury was only an original source for claims

arising during his employment at OBP, and that the court lacked

subject matter jurisdiction over any kickback claims arising after

his termination on July 20, 1998.             Id. at *2-3.    Moreover, with

respect to OBP's proposed geographic restriction, Duxbury only

possessed "direct and independent knowledge" of OBP's activities in


                                   -11-
the western United States, and so "he [was] limited to discovery

pertaining to that region."   Id. at *3.   The district court denied

Duxbury's motion for leave to appeal the September 27 order on

February 3, 2011.

          On June 13, 2011, the parties filed a Joint Statement

limiting discovery to Duxbury's Count I claims from (i) November 6,

1997 to July 20, 1998, and from (ii) five of the eight accounts

described in paragraph 211 of the amended complaint.6    The Count I

claims predicated on Duxbury's well-pled allegations as to the

other three accounts had accrued before the November 6, 1997 cut-

off imposed by the FCA's statute of limitations, and so could not

be pursued.

          At the close of the discovery period, the parties filed

a stipulation with the district court stating that although they

had "conferred and cooperated with each other in good faith,"

Duxbury

     ha[d] not identified and d[id] not possess any documents,
     witness testimony or other admissible evidence to support
     [her] remaining allegations, as limited by the Court’s
     Order dated September 27, 2010, namely identification of
     a specific payment that could be considered a 'kickback'
     made to the accounts serviced by Mark Duxbury during
     November 6, 1997 to July 20, 1998.




     6
       The remaining five accounts consisted of "St. Joseph's
Hospital in Tacoma, Washington; Rainier Oncology of Puyallup,
Washington; Western Washington Cancer Treatment Center in Olympia,
Washington; Memorial Clinic in Olympia, Washington; and Memorial
Clinical Oncology Group in Washington." R. App. 195.

                               -12-
R. App. 195-96.     OBP then moved for summary judgment on the basis

of Duxbury's stipulation, which the district court granted on

August 13, 2012.    Duxbury, 2012 WL 3292870, at *1.

           Duxbury now appeals from that decision and from the

September 27 order limiting the scope of her Count I discovery.

                                   II.

           We review the district court's order limiting the scope

of discovery for abuse of discretion. Asociación de Periodistas de

P.R. v. Mueller, 680 F.3d 70, 77 (1st Cir. 2012).               Because trial

court judges exercise broad discretion in managing the scope of

discovery, In re Recticel Foam Corp., 859 F.2d 1000, 1006 (1st Cir.

1988), "we will intervene 'only upon a clear showing [that]

. . . the lower court's discovery order was plainly wrong and

resulted   in   substantial   prejudice    to   the    aggrieved     party,'"

Asociación de Periodistas, 680 F.3d at 77 (alterations in original)

(quoting Ayala-Gerena v. Bristol Myers-Squibb Co., 95 F.3d 86, 91

(1st Cir. 1996)).

           "After    reviewing   the     district     court's     evidentiary

determinations and thereby settling the scope of the summary

judgment record, we review the court's grant of summary judgment de

novo." United States ex rel. Jones v. Brigham & Women's Hosp., 678

F.3d 72, 83 (1st Cir. 2012).     Taking the evidence in the light most

favorable to the non-movant and drawing all reasonable inferences

in her favor, Ayala-Gerena, 95 F.3d at 90, summary judgment is


                                  -13-
appropriate where "there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law."

Fed. R. Civ. P. 56(a).         This court may affirm summary judgment on

any basis apparent in the record.           See, e.g., Colón v. Tracey, ---

F.3d   ---,    2013   WL    2129439,   at   *4    (1st     Cir.   2013);    John   G.

Danielson, Inc. v. Winchester-Conant Props., Inc., 322 F.3d 26, 37

(1st Cir. 2003).

                                       III.

              Although Duxbury ultimately requests that this court

reverse the district court's August 13 summary judgment order, she

does not attack that order directly.               Instead, the focus of her

argument on appeal is the September 27 order limiting discovery for

Count I to (i) the time period of November 1997 to July 1998, and

(ii) the five accounts located in the state of Washington as to

which Mark Duxbury had direct and independent knowledge.

              Duxbury challenges the September 27 order on two basic

grounds.      First, she contends that the district court incorrectly

concluded that it lacked subject matter jurisdiction over the Count

I claims outside the specified parameters based upon its misreading

of both the FCA's "original source" exception to the "public

disclosure     bar"   and    the   Supreme       Court's    discussion      of   that

exception in Rockwell, 549 U.S. 457.              Second, Duxbury argues that

the    September      27    order's    discovery         limitations       "directly

contradict[] the ruling and reasoning" of this court in Duxbury I


                                       -14-
in remanding Count I's 1992 to 1998 kickback claims to the district

court.

              In response, OBP contends that the district court's

application of the "public disclosure bar" to Count I was entirely

consistent     with   Rockwell,      emphasizing       that   Duxbury    cites    no

authority supporting her contrary reading of the Supreme Court's

decision. Moreover, OBP argues that even if the district court had

subject matter jurisdiction over the whole of Count I, this court

should affirm the September 27 order on the alternative ground that

it was well within the district court's discretion to limit the

scope    of   discovery    to   those      Count   I   allegations      pled    with

sufficient particularity under Fed. R. Civ. P. 9(b).

              We do not reach our doubts as to the merits of Duxbury's

first challenge to the September 27 order.              Assuming arguendo that

the district court had subject matter jurisdiction over all of the

Count I kickback claims, we agree with OBP's alternate ground that

the limitations the court imposed on Duxbury's discovery were

entirely consistent with our holding in Duxbury I and within the

district court's broad discretion in managing discovery.

              We   first   dispose    of   Duxbury's     contention      that    the

discovery limitations imposed by the September 27 order were

inconsistent with our application in Duxbury I of the more flexible

Rule 9(b) standard recognized in Rost, 507 F.3d at 732-33, and

adopted in the FCA precedents of this circuit, e.g., United States


                                      -15-
ex rel. Gagne v. City of Worcester, 565 F.3d 40, 45 (1st Cir.

2009), and several others, see United States ex rel. Bledsoe v.

Cmty. Health Sys., Inc., 501 F.3d 493, 509-10 (6th Cir. 2007);

United States ex rel. Joshi v. St. Luke's Hosp., Inc., 441 F.3d

552, 557 (8th Cir. 2006).           Just like the relator's objections in

the district court, this argument ignores the particulars of our

Rule 9(b) analysis in Duxbury I.

             Following our opinion in Duxbury I, the only Count I

claims that remained were those "attributable to [Mark] Duxbury,

from the years 1992 through 1998."              579 F.3d at 32.        Additionally,

our decision to remand those claims to the district court was tied

directly to the allegations of fraud contained in paragraph 211 of

Duxbury's    amended    complaint.         In    fact,   these    were     the    only

allegations that distinguished Duxbury's claims from the ones that

we found to be deficient under Rule 9(b) in Rost.                See id. at 29-31

(finding that Duxbury's amended complaint had not only "amply

describe[d] [the] illegal practices in which" OBP had allegedly

engaged, id. at 29 (quoting Rost, 507 F.3d at 732), but also

"alleged facts that false claims were in fact filed by the medical

providers he identified," id. at 31); cf. Rost, 507 F.3d at 732-33

(affirming     dismissal     of    qui    tam     complaint      for    failure     to

"sufficiently    establish        that   false    claims   were    submitted       for

government    payment   in    a    way    that    satisfies   the       [Rule    9(b)]




                                         -16-
particularity requirement," id. at 733); United States ex rel.

Atkins v. McInteer, 470 F.3d 1350, 1357-59 (11th Cir. 2006) (same).

             On    remand,     the   district      court    imposed        reasonable

limitations       on   the   scope   of    discovery,      which    were     entirely

consistent with our holding in Duxbury I and with the approach

endorsed by the Sixth Circuit in Bledsoe, 501 F.3d 493, on which

Duxbury improvidently relies.               In Bledsoe, the Sixth Circuit

conducted a "paragraph-by-paragraph" review of the allegations of

fraud in the relator's complaint, id. at 509, finding that only

some of those allegations had been improperly dismissed by the

district court pursuant to Rule 9(b), id. at 511-15.                       In keeping

with the scope of discovery here, the Sixth Circuit held that the

relator was entitled to proceed with discovery for only those

claims supported by his well-pled allegations.                     See id. at 515,

523-24 (limiting discovery to the allegations in "paragraphs 64-67

of the [Second Amended Complaint]," and affirming dismissal of

relator's remaining allegations for failure to "survive Rule 9(b)

scrutiny," id. at 524).

             The district court was not required to expand the scope

of discovery based upon the amended complaint's bald assertions

that   the   purported       kickback     scheme   continued       after    Duxbury's

termination or that it was "nationwide" in scope.                  See Ashcroft v.

Iqbal, 556 U.S. 662, 678-79 (2009); Atkins, 470 F.3d at 1359

(finding that relator's allegations of fraud as to "[facilities]


                                          -17-
into which [he had] never stepped foot" were deficient under Rule

9(b)).     Nor did our holding in Duxbury I obligate the district

court to do so.     Rather, the district court limited discovery to

those allegations, contained in paragraph 211 of the amended

complaint, which satisfied Rule 9(b)'s particularity requirement.

That     result   was   entirely   consistent   the   district   court's

"considerable latitude" in assessing the proper scope of discovery,

see Mack v. Great Atl. & Pac. Tea Co., 871 F.2d 179, 187 (1st Cir.

1989), and did not amount to an abuse of discretion, id. at 187-88;

Asociación de Periodistas, 680 F.3d at 77-78.

            At the close of the initial discovery period, Duxbury

stipulated that she had not uncovered a single piece of admissible

evidence to support any of her remaining Count I claims, let alone

evidence to support her contention that OBP had orchestrated a

"multi-year nationwide scheme" of kickbacks.      Thus, this was not a

case in which evidence was discovered of a nationwide scheme, which

might then have been the basis for widening discovery.

            In light of this stipulation, the district court acted

within its discretion in declining to issue Duxbury license to

undertake a "fishing expedition" into the amended complaint's

purely speculative allegations of fraud through further discovery.

Universal Commc'n Sys., Inc. v. Lycos, Inc., 478 F.3d 413, 425-26

(1st Cir. 2007) (quoting McCloskey v. Mueller, 446 F.3d 262, 271

(1st Cir. 2006)); see Wayne Inv., Inc. v. Gulf Oil Corp., 739 F.2d


                                   -18-
11, 14 (1st Cir. 1984); United States ex rel. Rost v. Pfizer, Inc.,

253 F.R.D. 11, 17 (D. Mass. 2008) (limiting relator's initial

discovery on remand to "the sales and marketing region" as to which

he had direct knowledge, and acknowledging that if relator's

kickback allegations in that region were substantiated, and shown

to be based on "national directives, the Court will expand the

scope of discovery nationwide").

            In    support    of    her    demand    for       nationwide    discovery,

Duxbury calls attention to our statement in Duxbury I that the

allegations concerning the eight medical providers in paragraph 211

lent support to "a strong inference that such claims were also

filed nationwide."          579 F.3d at 31.            That did not deprive the

district    court    of   its     discretion      to    limit    Duxbury's       initial

discovery    to     the   region     in    which       Mark    Duxbury     had    direct

experience.      Rost, 253 F.R.D. at 17; cf. Atkins, 470 F.3d at 1359.

Moreover, any inferential support we found in Duxbury I for the

amended     complaint's      nationwide          allegations       evaporated       upon

Duxbury's failure to uncover any admissible evidence to support

even her more modest regional kickback claims.7


     7
       At oral argument, Duxbury's counsel made an argument not
raised in its initial appellate brief attributing the need for more
discovery to Mark Duxbury's death in October 2009.       While Mr.
Duxbury's death likely complicated matters, at that point this
litigation had been on going for nearly six years. That was ample
time for memorializing Mr. Duxbury's testimony in an admissible
form.     Additionally, the purported hardship attributed to
Mr. Duxbury's death is belied by the amended complaint's numerous
representations that the relator was already in possession of

                                          -19-
          Having found that the discovery limitations imposed by

the September 27 order were proper, we conclude that the district

court did not err in granting OBP's motion for summary judgment on

the basis of Duxbury's stipulation that she did not possess any

evidence to support her remaining Count I claims.

                               IV.

          The entry of summary judgment in favor of the defendant

is affirmed.

          So ordered.




documents establishing the truth of Count I's kickback claims.
See, e.g., Am. Compl. ¶¶ 108, 109, 121-22.

                              -20-